DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 12/28/2021.
Claims 1-13, and 21-27 are pending in this application.
	Claims14-20 have been cancelled.

Claim Objection

2.	The claim is objected to for the following reason:
	In claim 13, the characters “; and” should be deleted.

Remarks

3.	Applicants’ argument(s) have been fully considered, but are not totally persuasive.  See details below.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vellianitis et al. (US 2017/0373163)
	Regarding claim 9, Vellianitis discloses a semiconductor device, comprising: 
	a fin-shaped channel member 134 in a first area 105, the fin-shaped channel member extending along a direction (see figs. 9A/B); and 
	a first gate structure 270 (figs. 30) over the fin-shaped channel member 134, 
	a first source/drain feature 150 (fig. 12),
	wherein the fin-shaped channel member 134 comprises a plurality of semiconductor layers 107/136 (figs. 8-9) interleaved by a plurality of sacrificial layers 106/135, 
	wherein the first source/drain feature 150 directly contacts each of the plurality of semiconductor layers 107/136 and each of the plurality of sacrificial layers 106/135 along the direction (paras. 0021, 0024);
	wherein each of the plurality of semiconductor layers 107/136 comprises a first semiconductor material and each of the plurality of sacrificial layers 106/135 comprises a second semiconductor material (see para. 0021), 
	wherein the first semiconductor material is different from the second semiconductor material.  



	Regarding claim 11, Vellianitis discloses the semiconductor device of claim 9, further comprising: 
	a plurality of vertically stacked channel members 124 in a second area 104 different from the first area; and 
	a second gate structure over and around each of the plurality of vertically stacked channel members, 
	wherein the plurality of vertically stacked channel members 124 comprises the first semiconductor material 106/136.  See figs. 8-9.

Allowable Subject Matter

6.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed 

	a plurality of inner spacer features disposed between the plurality of vertically stacked channel members, wherein the first gate structure does not extend into the fin-shaped channel member.  

Allowance / Reasons for Allowance

7.	Claims 1-8, and 21-27 are allowed.  
The followings are examiner’s statements of reasons for allowance:  
Claims 1-8:
None of the references of record teaches or suggests the claimed semiconductor device (in combination set forth in the claim):
“a first transistor … comprising a plurality of vertically stacked channel members,
a plurality of dielectric inner spacer features interleaving the plurality of vertically stacked channel members,” and
“a second transistor … comprising a second gate structure…, … wherein the second gate structure does not extend into the fin-shaped channel member.”


Claims 21-27:
None of the references of record teaches or suggests the claimed semiconductor structure (in combination set forth in the claim) comprising:



Conclusion

8.	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday 9:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is (571)273-8300.



/DAO H NGUYEN/
Primary Examiner, Art Unit 2818	
March 17, 2022